

EXHIBIT 10.5
Aircraft Travel Card Guidelines
Effective date: May 20, 2007
Page 1 of 2
 
 
 
Requests:
 
·
ALL requests for use of the Corporate Aircraft Travel Card will be made using
the Calpine Corp. Aircraft Travel Card Request Form (“Travel Request Form”).

 
o
A copy of the form is attached.

 
o
The appropriate business purpose of the requested trip must be provided in
sufficient detail to support the trip request.

 
o
All passengers must be listed by name, title and company.

 
o
The requestor will coordinate the specifics of the trip request with the
Aircraft Travel Card Coordinator(s).

 
§
Primary- Joy Toups, Calpine Corp. (713) 570-4573

 
§
Backup- Jean Russillo, Advanced Travel (888) 650-4063

 
·
The employee requesting the flight must be a direct report of the Chief
Executive Officer.

 
·
Final written approval must be obtained from the Chief Executive Officer or
designee before the flight can be scheduled.

 
·
Non employees flying because of Calpine business are eligible passengers.

 
o
Professionals and consultants whose travel is reimbursed by Calpine are eligible
non employee passengers.

 
o
Members of the Board of directors are eligible non employee passengers.

 
·
No passenger, whether an employee or not, is permitted to fly in a non-business
related capacity, except for:

 
o
Charitable causes, emergency family matters (death of a family member, illness,
etc.), community service, disaster relief which will be considered on a case by
case basis.

 
·
The EVP Shared Services will review all Travel Request Forms for appropriate
traveler designation and coordinate with Tax and SEC Reporting as appropriate.



Aircraft Utilization Guidelines:
 
·
For flights on aircraft with eight (8) or fewer passenger seats, five (5)
passengers are required on any round-trip (belted lavatory seats are not
counted).

 
·
For flights on aircraft with more than eight (8) passenger seats, six (6)
passengers are required (belted lavatory seats are not counted).

 
·
Exceptions to the minimum passenger requirements justification must be included
on the Travel Request Form and approved by the Chief Executive Officer before
the travel booking process begins.

 
·
All Calpine policies, procedures and conduct of employees apply to anyone
traveling via use of the Aircraft Travel Card.



Aircraft:
 
·
The Calpine Aircraft Travel Card allows for the use of a wide range of aircraft
which will be selected at the time of travel based on the nature and distance of
each trip. The aircraft are grouped into three categories including a few
examples listed as follows:


--------------------------------------------------------------------------------

Aircraft Travel Card Guidelines
Effective date: May 29, 2007
Page 2 of 2        
      
    
 
 
o
Light – Citation Ultra, Lear 35, Hawker 400XP

 
o
Mid – Hawker 800XP, Lear 55, Lear 60, Citation VII

 
o
Heavy – Challenger 600, Gulfstream, Falcon 900

 
      Aircraft Utilization Cost:
 
·
The aircraft are further divided into the Preferred and Select groupings with
the Preferred being four to ten years old and the Select slightly older.

 
o
All aircraft are well maintained with the Select aircraft between 20% - 25% less
per hour.

 
o
The hourly rates include basic catering. The Air Travel Coordinators will
coordinate any required catering.

 
o
Travelers are encouraged to use Select aircraft whenever possible.

 
·
All cost associated with the Aircraft Travel card for a particular trip will be
charged to the requesting department.

 
o
The Travel Request Form will include the estimated cost for each trip leg. The
requestor will be required to obtain the equivalent round trip commercial
airfare should the trip be booked commercially.

 
·
Our Aircraft Travel Card vendor will have a Traveler Profile for each direct
report to assist in booking through the Aircraft Travel Card Coordinators other
non air reservations such as car service or rental cars.



 